 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 447 
In the House of Representatives, U. S.,

September 9, 2009
 
RESOLUTION 
Recognizing the remarkable contributions of the American Council of Engineering Companies for its 100 years of service to the engineering industry and the Nation. 
 
 
Whereas the American Council of Engineering Companies (ACEC) and its thousands of member firms are celebrating the Council’s 100th anniversary in 2009; 
Whereas the ACEC is the oldest and largest business association of America’s engineering industry, representing more than 5,000 engineering firms that employ 500,000 professionals, engaged in a wide range of practices that propel our economy and ensure a high quality of life for all people in the United States; 
Whereas the ACEC represents engineers in private practice, who design the infrastructure, energy, and technological projects that ensure our Nation enjoys the highest standard of living in the world and continues to compete successfully in the 21st century economy; 
Whereas the ACEC member firms have been responsible for many of the Nation’s most significant achievements over the past 100 years, including the roads, bridges, subways, airports, buildings, industrial facilities, and water systems that are the most advanced in the world; and 
Whereas the ACEC member firms have also been at the forefront of the environmental movement, cleaning up hazardous waste sites and incorporating sustainable solutions in infrastructure works: Now, therefore, be it  
 
That the House of Representatives congratulates the American Council of Engineering Companies for its 100 years of service. 
 
Lorraine C. Miller,Clerk.
